Case 4:20-cv-06136-DMR Document10 Filed 11/13/20 Page 1 of 1

 

Attorney or Party without Attorney; Telephone No.: For Court Use Only
RICHARD C. BENNETT, Esq. (510) 444-5020

BENNETT & JOHNSON

1901 HARRISON ST., #1600 Bar #60561

OAKLAND, CA 94612

 

of, Mo. or File No.:

Re
Attorney for: Plaintiff SALTELLI

 

 

Insert name of Court, and Judicial District and Branch Court,

United States District Court, Northern District Of California

Plaintiff; [VANA SALTELLI
Defendan: SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK

 

 

 

 

 

 

 

 

PROOF OF SERVICE Hearing Date: Time: Dept/Div Case Number:
(Summons In A Civil Action;) 4:20-CV-06136-DMR
I, At the time of service I was at least 18 Years of age and not a party to this action, and I served copies of the:
Summons In A Civil Action; Complaint; Order Setting Initial Case Management Conference And A D
Deadlines
2. a. Party Served: SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK
(Defendant)
b. Person Served: BERT HO - Park Service Cultural Resources Dept. - Person
Authorized to Accept
c. Address: 2 MARINA BOULEVARD

BUILDING E, 2nd FLOOR

SAN FRANCISCO, CA 94123
3. I served the party named in item 2

a. by personally delivering the copies

(1) on: Mon, Oct. 26, 2020
(2) at: 12:16PM
5. Person serving: Recoverable Costs Per CCP 1033.5(a)(4)(B)

TODD BRENNECK a. Fee for service: $127.80
SAME DAY ATTORNEY SERVICE d. Registered California process
Email: samedayas@sbcglobal. net server.
4200 PARK BLVD., #530 (2) Registration No.: 1247
OAKLAND, CA 94602 (3) County: SAN FRANCISCO

(510) 536-4000

6. I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.

Date: Oct. 30, 2020 Z
6 | <—_—

stud. Coun. form, rule 982(a)(23) PROOF OF SERVICE (Signature) BENNRICK.53950

 
